DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C 103(a) as being unpatentable over US NO.: 20110005264 A1 (“Lee et al.”) in view of 20110181163 (“Han et al.’)
 
	Regarding Claims 1 and 4, Lee et al. a refrigerator comprising: CLAIM 1-a cabinet (1) having an opening to access a storage chamber provided within the cabinet:
a drawer (4) including a front panel and a storage bin coupled to a rear of the front panel, the drawer (4) being coupled to the cabinet such that the drawer moves between a first position in which the front panel closes the opening of the cabinet and the storage bin is received in the storage chamber, and a second position in which the front panel (front of drawer) is spaced away from the opening of the cabinet (1) and at least a portion of the storage bin is positioned outside of the storage chamber; a cable support device (240) having a cable housing (245) that extends from a first end to a second end, the first end (245b) provided on a wall surface of the storage chamber and the second end connected (245A) to the front panel, the cable support device (240) to come out of and enter the storage chamber together with the drawer (via 245A, as envisaged in Figs. 3), and the cable support device (240) to protect a cable (250) that is coupled to an electronic device at the front panel; and a guide (261) coupled to the cable support device (240); Claim 4-wherein the cable housing (245) comprises a plurality of connecting members (242, 244, 246), the connecting members being connected to each other to be bendable from side to side and being provided as a tubular body through which the cable passes (As seen in Figs .3-6)
OH et al. discloses the claimed invention but does not expressly disclose the guide coupled to the storage such that the cable support device comes out of and enter the storage chamber together with the drawer . 
Han et al discloses as a similar invention having a cable device(50) with one end mounted to the storage chamber (51), and the second end of the cable (52) enter the storage chamber together with the drawer (as seen in Figs. 1-13); the moving end of the cable (via 52) is coupled to to storage bin which the cable housing is connected, and  allow the cable housing to move based on movement of the drawer.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that  the cable device could be configured such the cable support device comes out the storage chamber together with the drawer with the guide coupled to the storage bin as demonstrated by Han et al. so that the electric wire is prevented from being damaged upon insertion and drawing of the drawer. As modified, guide is coupled to the cable support device and to the storage bin to which the cable housing is connected, and the guide to allow the cable housing to move
based on movement of the drawer.

Regarding CLAIM 2-3, the combination discloses (HAN et al) CLAIM 2-wherein the first end of the cable (250)is connected to a bottom surface of the storage chamber as see in Fig. 3-4), and the cable is connected along an inside of a bottom of the storage chamber (30) and passes through the bottom surface to the cable support device; Claim 3-wherein the first end of the cable (250) is connected to a front portion of the bottom surface in the storage chamber and the second end of the cable (252) is connected to a lower end portion of a rear of the front panel.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the first end of the cable or cable housing could be configured to connect along the bottom surface of the storage chamber and a lower portion of the front panel, similar to the cable taught by Han et all, since it would only require a rearrangement of parts, and would improve the movement of the cable housing and drawer in and out of the housing.

Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637